In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 14-614V
                                     Filed: August 2, 2018
                                      Not for Publication

***************************************
GRACE L. MATHER,                                *
                                                *
       Petitioner,                              *
                                                *        Tetanus, diphtheria, acellular pertussis
v.                                              *        (“Tdap”), meningococcal, and human
                                                *        papillomavirus (“HPV”) vaccines;
SECRETARY OF HEALTH                             *        dermatomyositis
AND HUMAN SERVICES,                             *
                                                *
       Respondent.                              *
***************************************
F. John Caldwell, Sarasota, FL, for petitioner.
Althea W. Davis, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On July 15, 2014, petitioner’s father James Mather filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. § 300aa-10–34 (2012), alleging that tetanus,
diphtheria, and acellular pertussis (“Tdap”), meningococcal, and human papillomavirus (“HPV”)
vaccines administered August 15, 2011 to his minor daughter caused her dermatomyositis whose
onset was on or about September 15, 2011. When Mr. Mather’s minor daughter reached her
majority, the undersigned issued an Order on June 26, 2018 naming her as petitioner. Petitioner
further alleges that she experienced the residual effects of this injury for more than six months.
1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        On August 1, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Respondent denies that Tdap, meningococcal, and
HPV vaccinations caused petitioner to suffer dermatomyositis or any other injury. Nonetheless,
the parties agreed to resolve this case informally.

        The undersigned finds the terms of the stipulation to be reasonable, hereby adopts the
parties’ said stipulation, attached hereto, and awards compensation in the amount and on the
terms set forth therein. Pursuant to the stipulation, the undersigned awards the following vaccine
compensation payments under 42 U.S.C. § 300aa-15(a) (2012):

        a. A lump sum payment of $230,000.00 in the form of a check made payable to
           petitioner, Grace L. Mather; and
        b. An amount sufficient to purchase the annuity contract described in paragraph 10 of
           the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court is directed to enter judgment herewith. 2


IT IS SO ORDERED.

Dated: August 2, 2018                                                  s/ Laura D. Millman___
                                                                          Laura D. Millman
                                                                           Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either
separately or jointly, filing a notice renouncing the right to seek review.
                                                    2